Name: Commission Regulation (EEC) No 3986/86 of 23 December 1986 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 3985/86 for 1987
 Type: Regulation
 Subject Matter: animal product;  America;  tariff policy
 Date Published: nan

 No L 370/44 Official Journal of the European Communities 30 . 12. 86 COMMISSION REGULATION (EEC) No 3986/86 of 23 December 1986 concerning the quantity of high-quality beef and veal from the United States of America and from Canada that may be imported under the arrangements laid down in Regulation (EEC) No 3985/86 for 1987 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3928/86 of 16 December 1986 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a), and 02.01 A II b) of the Common Customs Tariff ( 1986) ('), Whereas Article 7 of Commission Regulation (EEC) No 3985/86 of 23 December 1986 laying down detailed rules for the application of the import arrangements provided for by Council Regulations (EEC) No 3927/86 and (EEC) No 3928/86, in the beef and veal sector (2) stipulates that import licences for the meat referred to in Article 1 ( 1 ) (d) of the Regulation must be applied for and issued in accor ­ dance with Articles 1 2 and 1 5 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 3815/85 0 ; Whereas the quantity for which licence applications can be submitted under these conditions should be stated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Licence applications can be submitted, in accordance with Article 12 of Regulation (EEC) No 2377/80 during the first 10 days of the month of January 1987 for a total quantity of 10 000 tonnes of beef and veal originating in and imported from the United States of America and from Canada. Article 2 x This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 365, 24. 12. 1985, p. 2. (2) See page 37 of this Official Journal . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . 4) OJ No L 368 , 31 . 12. 1985, p. 11 .